Title: To George Washington from Capel & Osgood Hanbury, 11 October 1768
From: Capel & Osgood Hanbury
To: Washington, George



Esteem’d Friend
London Octor 11th 1768

Inclos’d we send thy Account Current to the 1st of August last the recet of which please to acknowledge & that it proves right, or if otherwise to point out the Error, and it shall be rectified.
We have the pleasure to advise the receipt of 9 Hhds Tobacco per Capt. Esten belonging to Master Custis, which we are using our best endeavors to make the most of, and shall forward the Sales as soon as it is in our power.
It would give us great pleasure to partake of thy own Consignments, in the disposal of which we should be particularly ⟨attentive⟩ to thy Interest—Not having any of thy favors by us unanswer’d, we have only to advise that since the last Ships arrived, Tobacco has declin’d in price, The buyers conceiving a very strong Opinion that the Crops of Tobacco made in Virginia & Maryland this year will turn out very large, how far they may be right in their Sentiments time only can discover—the price at this time is from 3¼ to 3¾ upon Export, & from 10d. to 11d. upon Home Consumption but little fetches the latter of these prices. We are wit⟨h⟩ great Esteem Thy assured Friends

C. & O. Hanbury

